

116 HR 7564 IH: SEC Data Protection Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7564IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. David Scott of Georgia (for himself and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Investment Advisers Act of 1940 to require the Securities and Exchange Commission to adopt data protection policies for information the Commission receives from investment advisers, and for other purposes.1.Short titleThis Act may be cited as the SEC Data Protection Act.2.Procedure for data protectionSection 204 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–4) is amended—(1)by redesignating the second subsection (d) (relating to records of persons with custody or use) as subsection (e); and(2)by adding at the end the following:(f)Data protection policiesNot later than 1 year after the date of enactment of this subsection, the Commission shall adopt, after notice and comment, policies and procedures reasonably designed to protect sensitive, nonpublic proprietary information, as determined by the Commission, that the Commission obtains or receives from an investment adviser subject to this section, from unlawful use or disclosure. Such policies and procedures shall—(1)address circumstances when the Commission requests such proprietary information;(2)safeguard the information, taking into consideration the level of sensitivity of the information;(3)limit access to the information to appropriate staff, as determined by the Commission; and(4)protect the information from unlawful use or disclosure..